PER CURIAM.
Two local educational agencies (LEAs) (Zuni Public School District No. 89 and Gallup-McKinley Public School District No. 1) filed a petition for review from the Secretary of Education’s decision that the State of New Mexico was equalized pursuant to 20 U.S.C. § 7709(b) and the corresponding regulations at 34 C.F.R. § 222.162(a). See also id. pt. 222, subpt. K, app. A divided panel of this court denied the petition for review. Zuni Pub. Sch. Dist. No. 89 v. U.S. Dep’t of Educ., 393 F.3d 1158, 1169 (10th Cir.2004). We granted rehearing en banc, and in accordance with our local rule, the judgment was vacated, the mandate stayed and the case was restored as a pending appeal. 10th Cir. R. 35.6. On rehearing en banc, the decision of the Secretary is affirmed by an equally divided court. The panel decision is hereby vacated. See id.